Per curiam.
This disciplinary matter is before the Court on a Notice of Discipline seeking the disbarment of Tanya Yvette Brockington (State Bar No. 259287) based on her abandonment of three clients. Brockington, who was admitted to the Bar in the State of Georgia in 2010, lives and practices in Illinois; she is currently under an interim suspension from this Court, In the Matter of Brockington, S14Y0153 (Oct. 6, 2014). The State Bar of Georgia attempted to servé Brockington personally at the address listed with the State Bar, but the sheriff filed a return of service non est inventus. The State Bar then sought to serve Brockington at a residence address, but the sheriff also filed a return of service non est inventus from that attempt. The State Bar then properly served Brockington by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). Brockington failed to file a Notice of Rejection. Therefore, she is in default, has waived her rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
The facts, as deemed admitted by virtue of Brockington’s default, show that, with regard to each matter,1 Brockington was retained to represent a client in an immigration matter and was paid a retainer. Brockington did minimal work for each client before abandoning the legal matters entrusted to her. Thereafter she failed to respond to her clients’ telephone calls and failed to refund any portion of the unearned fees. She also failed to respond to the Notices of Investigation, as required by Bar Rule 4-204.3.
Based on these facts, we agree that Brockington has violated Rules 1.2, 1.3, 1.4, 1.16 (d), and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction *650for a violation of Rules 1.2 and 1.3 is disbarment, and the maximum sanction for a violation of Rules 1.4, 1.16 (d), and 9.3 is a public reprimand. In aggravation of discipline, we note that Brockington received a prior disciplinary sanction, In the Matter of Brockington, 296 Ga. 438 (768 SE2d 458) (2015).
Decided July 27, 2015.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel StateBar, for State Bar of Georgia.
Having reviewed the record, we conclude that disbarment is the appropriate sanction in this matter. Accordingly, it is hereby ordered that the name of Tanya Yvette Brockington be removed from the rolls of persons authorized to practice law in the State of Georgia. Brockington is reminded of her duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.


 See State Disciplinary Board Docket Nos. 6714, 6715, and 6716.